Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 1 of 12 PageID #: 337




                              Exhibit 4
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 2 of 12 PageID #: 338


                                                                                                   1


 1                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
 2
       - - - - - - - - - - - - - - - X
 3     MORRIS MANOPLA,                 :
                                       : 19-CV-00992 (BMC)
 4                Plaintiff,           :
                                       :
 5                                     :
            -against-                  : United States Courthouse
 6                                     : Brooklyn, New York
                                       :
 7                                     : April 10, 2019
       EXPERIAN, et al.,               : 10:00 a.m.
 8                                     :
                  Defendants.          :
 9                                     :
                                       :
10                                     :
       - - - - - - - - - - - - - - - X
11
                TRANSCRIPT OF CIVIL CAUSE FOR PRE-MOTION CONFERENCE
12                      BEFORE THE HONORABLE BRIAN M. COGAN
                        UNITED STATES DISTRICT COURT JUDGE
13

14                                   A P P E A R A N C E S:

15      For the Plaintiff:              EDWARD B. GELLER, ESQ., P.C.
                                        15 Landing Way
16                                      Bronx, NY 10464
                                        BY:EDWARD B. GELLER, ESQ.
17
        For the Defendant               JONES DAY
18      Experian:                       250 Vesey Street
                                        New York, NY 10281
19                                      BY:KERIANNE TOBITSCH, ESQ.

20      For the Defendant               CLARK HILL PLC
        Equifax Information                210 Carnegie Center, Suite 102
21      Services:                          Princeton, NJ 08540
                                        BY:BORIS BROWNSTEIN, ESQ.
22

23      For the Defendant               SANDELANDS EYET, LLP
        Mr. Cooper, a/k/a               1545 US Highway 206, Suite 304
24      Nation Star                     Bedminster, NJ 07921
        Mortgage:                       BY:MATTHEW EYET, ESQ.
25


                                       MDL      RPR      CRR      CSR
                                  225 Cadman Plaza East / Brooklyn, NY 11201
                                            MLuccheseEDNY@gmail.com
     Proceedings recorded by mechanical stenography; transcript produced by Computer-Aided Transcription.
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 3 of 12 PageID #: 339


                                    Proceedings                               2


 1               THE COURTROOM DEPUTY:      All rise.

 2               THE COURT:    Good morning.

 3               THE COURTROOM DEPUTY:      Manopla versus Experian,

 4   Docket No. 19-CV-00992.

 5               Counsel, please state your appearances starting with

 6   the plaintiff.

 7               THE COURT:    I am going to ask you to sit, Mr.

 8   Geller, and talk into the mic so that the people on the phone

 9   will be able to hear you.

10               MR. GELLER:    Appearing for the plaintiff, Morris

11   Manopla, is Edward Geller.

12               THE COURT:    And you are with your client?

13               MR. GELLER:    And my client, Morris Manopla is here

14   as well.

15               THE COURT:    Good morning, sir.

16               MS. TOBITSCH:    Good morning, Your Honor.       Appearing

17   on behalf of Experian.      I am Kerianne Tobitsch from the law

18   firm of Jones Day, and I have on the phone with me Abril

19   Turner, who is counsel for Experian.

20               THE COURT:    Good morning to you both.

21               MR. BROWNSTEIN:     Good morning, Your Honor.      Boris

22   Brownstein from Clark Hill on behalf of Equifax Information

23   Services and on the phone with me is Jordan Stinger.

24               MR. EYET:     Matthew Eyet on behalf of defendant, Mr.

25   Cooper, a/k/a Nation Star Mortgage.          And on the phone with me



                         MDL       RPR      CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 4 of 12 PageID #: 340


                                       Proceedings                              3


 1   I have Joan Osiemo, which is spelled O-S-I-E-M-O.            Thank you.

 2                THE COURT:    Okay.    Thank you all for coming.       This

 3   is a combined pre-motion conference and an initial status

 4   conference in the case.      Let me start with Nation Star's

 5   motion because I really don't understand how you establish

 6   reasonableness as a matter of law on a motion to dismiss.

 7                MR. EYET:    Understood, Your Honor.        And I would

 8   agree with that, but I will mention, having gotten involved in

 9   this case within the last few days, there is one issue I would

10   like to raise before the Court at this time and that is the

11   fundamental principal of the FCRA, there has to be inaccurate

12   reporting.    So, as alleged in the complained here, Mr. Manopla

13   said that there was inaccurate reporting in, we will call it

14   the spring of 2018.

15                MS. TURNER:    Is there someone speaking?       Because on

16   the phone we can't hear anything.

17                THE COURT:    You have to use one of the desk my

18   client's.

19                MR. EYET:    Is that better?

20                THE COURT:    Yes.

21                MS. TURNER:    Yes.    Thank you.

22                MR. STINGER:   Yes.     Thank you.

23                MR. EYET:    As I was saying earlier, inaccuracy is a

24   fundamental cornerstone of the FCRA.            In this case, Mr.

25   Manopla, he claims that there was inaccurate reporting, and we



                         MDL       RPR        CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 5 of 12 PageID #: 341


                                    Proceedings                               4


 1   will call it the spring of 2018; however, Nation Star's files

 2   shows that Mr. Manopla signed a loan modification agreement on

 3   June 29, 2018, which added new principal balance in the amount

 4   of $93,000.    This is based on a delinquency that started

 5   January 21st of 2016.

 6               THE COURT:    I'm not getting it.     Are you abandoning

 7   the ground that was stated in your letter, because this ground

 8   was not?

 9               MR. EYET:     Yes, Your Honor.

10               THE COURT:    Well, you can't do that.      I got

11   everybody here prepared to argue the points that you raised in

12   your pre-motion conference letter.

13               MR. EYET:     Understood.

14               THE COURT:    Mr. Geller, do you know what he's

15   talking about?

16               MR. GELLER:    This is the first I'm hearing of it,

17   Your Honor.

18               THE COURT:    Really.   What a waste of time.

19               MR. EYET:     Your Honor, if I may, I'm actually

20   raising this point to do just the opposite in this case.            To

21   the extent there was a loan modification, I think that's

22   pretty conclusive proof that there was a reason for negative

23   credit reporting.

24               THE COURT:    Yes, but this is a pre-motion conference

25   and the idea is both parties realize in advance of the



                         MDL       RPR       CRR      CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 6 of 12 PageID #: 342


                                    Proceedings                              5


 1   conference what the other party is saying and can respond to

 2   it and do respond to it and then we can have a discussion

 3   about whether it is done or not.        For example, you say there

 4   is a loan modification.      Well, I'd like to know if there were

 5   documents supporting that.       I assume there are.      You are

 6   saying there was a loan modification.         Mr. Geller hasn't seen

 7   those documents.     He is not prepared to address them.

 8               MR. EYET:     Understood.

 9               THE COURT:    Mr. Geller, what is your hourly rate

10   that is usually allowed?

11               MR. GELLER:    About $300 an hour.

12               THE COURT:    $300, pay him for coming and wasting his

13   time this morning.

14               So I have a motion from Nationwide that I am going

15   to allow, but we don't know how good it is.            How do you do

16   that on a motion to dismiss?

17               MR. EYET:     Excuse me, Your Honor, I don't understand

18   your question.

19               THE COURT:    What I am saying is your motion is

20   confined to the face of the Complaint.         The Complaint does not

21   allege a loan modification agreement and it alleges that, in

22   fact, the report was inaccurate, which is presumed true on a

23   motion to dismiss.      So how do you make the motion to dismiss?

24               MR. EYET:     It is possible that we could use public

25   records from a foreclosure action that may have been



                         MDL       RPR       CRR      CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 7 of 12 PageID #: 343


                                    Proceedings                               6


 1   commenced.    That's possible.      In terms of, you know,

 2   introducing that as an exhibit to a motion to dismiss,

 3   obviously we would agree with the Court that that is not on

 4   the face of the Complain and would not be allowable.           Perhaps

 5   it can be converted into a motion for summary judgment at that

 6   point.

 7                THE COURT:   Why don't we all join hands and we will

 8   try to contact the living, because I'm not sure anybody has

 9   thought about the purpose of this conference today.           Are you

10   doing this on the fly?       Why didn't you send me a supplemental

11   letter when you came up with this new theory?

12                MR. EYET:    Your Honor, I reviewed this file last

13   night.

14                THE COURT:   That is always a good thing to do before

15   you go to court, review the file for the first time the night

16   before.   Look, if you want to move for summary judgment on

17   this ground now, you can.       The odds are high I am going to

18   deny it because there hasn't been any discovery into this loan

19   modification.    If you are going to file it, file it in two

20   weeks.

21                Now, as to Experian, it is again at least told to me

22   that it is a motion to dismiss or summary judgment, like you

23   are going outside the Complaint, you are going to need

24   additional facts, right?

25                MS. TOBITSCH:    So, we believe this could be heard on



                         MDL       RPR      CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 8 of 12 PageID #: 344


                                   Proceedings                               7


 1   a motion to dismiss based on just the documents that are

 2   incorporated.

 3                THE COURT:   A little closer to the mic.

 4                MS. TOBITSCH:   We believe this could be heard as a

 5   motion to dismiss based just on the documents that are

 6   incorporated by reference or integral to the Complaint, and

 7   those are the two dispute letters referenced by the plaintiff

 8   in the Complaint and also Experian's response letters, which

 9   in the Complaint it says that the plaintiff alleges that he

10   did not receive those response letters.         So we are saying

11   that's either incorporated by reference or integral to the

12   Complaint, which is an alternative way to consider documents.

13                We provided the ACDVs in the event that you want to

14   convert this into a summary judgment motion, but our original

15   application is for a motion to dismiss.

16                THE COURT:   It is not really incorporated in the

17   Complaint.    The Complaint says there was no response, so

18   showing that that allegation is inaccurate, that's not

19   incorporated.    That's proof to the contrary of allegations in

20   the Complaint.

21                MS. TOBITSCH:   But it is integral.       And we cited

22   case here from the Second Circuit talking about how when a

23   document is integral to the plaintiff's allegations and its

24   allegations cannot be determined in the absent of that

25   document, then it's integral and can be considered on a motion



                         MDL       RPR      CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 9 of 12 PageID #: 345


                                   Proceedings                               8


 1   to dismiss.

 2               THE COURT:    Isn't that a Second Circuit case where

 3   the plaintiff pled the existence of the document in the

 4   Complaint and that's why it was integral?

 5               MS. TOBITSCH:    No.    So, he -- he basically what

 6   happened is on a motion to dismiss, the defendant submitted an

 7   affidavit attaching contracts that were integral to the

 8   Complaint and the Court decided that it could not determine

 9   the issue without actually considering the contract.           So the

10   allegations in that Complaint involved -- it was a copyright

11   dispute, so it involved digital assets, and the question was

12   whether or not the plaintiffs had signed over their rights to

13   those digital assets.      The Court had to look at the actual

14   contract to determine -- to look at the language and see

15   whether they transferred those rights.

16               THE COURT:    That is really kind of different than a

17   plain contradiction of an allegation in the Complaint, right?

18               MS. TOBITSCH:    Well, in this case, the Court won't

19   be able to determine the plaintiff's allegations against

20   Experian without looking at what Experian actually reported

21   back to him.

22               THE COURT:    I agree with you.     That is why we have

23   summary judgment.

24               MS. TOBITSCH:    Okay.   We would be fine if you want

25   to convert this into a motion for summary judgment.



                         MDL       RPR      CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 10 of 12 PageID #: 346


                                    Proceedings                                9


 1               THE COURT:     Yes, but then I am going to give them

 2   some discovery to look at your files to see why they didn't

 3   get these letters and make sure there isn't anything else

 4   aside from what you have determined to annex to your motion.

 5               MS. TOBITSCH:     Yes.   And we would be fine if we had

 6   discovery on that point.       I actually already provided the

 7   correspondence to Mr. Geller on March 22nd in and attempt to

 8   resolve this dispute with him.         I already Bates stamped it and

 9   provided him the correspondence and the ACDV's.           What I

10   provided you on ECF are actually the redacted versions, but

11   Mr. Geller has the full versions.        If he wants anything else

12   from the file, we would be happy to provide them to him by the

13   end of this week.

14               THE COURT:     Well, I think the only chance you have

15   is if you give him the entire file with an affidavit saying

16   this is the entire file.

17               MS. TOBITSCH:     We can do that.

18               THE COURT:     Try this.

19               MS. TOBITSCH:     His file only consists of the two

20   dispute letters that we are addressing.         He actually already

21   has them, but I can get an affidavit from my client.

22               THE COURT:     Put that in on a summary judgment

23   motion.    Don't make it a motion to dismiss.          Let's dodge that

24   issue.    And if Mr. Geller thinks he needs additional discovery

25   to answer the motion for summary judgment, he will tell me



                          MDL      RPR       CRR      CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 11 of 12 PageID #: 347


                                     Proceedings                             10


 1   that in opposition to the motion.

 2                MS. TOBITSCH:    Okay.

 3                THE COURT:    And then I will make a determination

 4   either he does or doesn't.       If he does, I will either hold the

 5   motion or deny it without prejudice to renewal after

 6   discovery.

 7                I would encourage all the defendants, to the extent

 8   we are going to have motion practice, it sounds to me like it

 9   is summary judgment motion practice and you ought to try to

10   reach an agreement with Mr. Geller once you outline for him

11   what the grounds are you are going to move on, that let's him

12   know that you have given him the entire universe of documents

13   that might relate to the point you are making so at least

14   there is a chance of convincing me that you don't need any

15   more discovery than that.       Let's start there.

16                Let's have the motions in two weeks, opposition in

17   two weeks, reply a week after that.           And I don't know that I

18   want to do anything more at this conference until I see what

19   is coming.

20                Does that sound okay to everybody?

21                MR. GELLER:    Yes, Your Honor.

22                MS. TOBITSCH:    Yes, Your Honor.

23                MR. EYET:     To the extent we decide not to file a

24   motion, what would be the due date for an answer?

25                THE COURT:    Two weeks.   Anything else we need to



                          MDL       RPR      CRR       CSR
Case 1:19-cv-00992-BMC Document 51-6 Filed 10/25/19 Page 12 of 12 PageID #: 348


                                    Proceedings                             11


 1   cover this morning?

 2                MR. GELLER:   Nothing from plaintiff, Your Honor.

 3                THE COURT:    Okay.    I would ask Nation Star, when you

 4   pay the $300 to Mr. Geller, just file a letter on the docket

 5   here noting that you have done so so I know that has been

 6   satisfied.    Please do that within seven days.

 7                Anything else?    Thank you.     We are adjourned.

 8                MR. GELLER:   Thank you, Your Honor.       Thanks.

 9                (Matter concluded.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          MDL      RPR       CRR      CSR
